DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 14 February 2022.  Amendments to claims 1, 2, 5-13 and 16-20 are acknowledged and have been carefully considered.  Claims 3, 4, 14, and 15 are cancelled.  Claims 1, 2, 5-13 and 16-20 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
determining, by the computer, a booking state of a plurality of candidate meeting areas; and 
in dependence of the user's location and the booking state of the plurality of candidate meeting areas: 
automatically, by the computer, selecting and booking one of the candidate meeting areas to the user for a predetermined period of time; and 
notifying the user of the booking and at least one second user of a location of the booked candidate meeting area, 
wherein the automatic selecting of one of candidate meeting rooms is additionally dependent upon at least one of;
a location of at least one second user, a total number of users to be in the meeting room, and a user profile of the user;
determining a presence status of at least one of the user or the second user in the meeting area using a sensor within the meeting room; and
in the event that the presence status indicates no presence in the meeting area and a predetermined wait time has passed, cancelling the booking.

The claimed limitations, as per method claim 8, include the steps of:
determining the presence of a person in a meeting room for a first period of time using a sensor within the meeting room; 
in response to the person having the presence in the meeting room, checking a booking status of the meeting room and in the event of the meeting room having no booking, automatically changing, using a computer, the booking status of the meeting room to booked for a second period of time.

Examiner Note: Underlined elements above are interpreted by the Examiner to be structural elements implemented to perform the steps of the instant invention.

Under Step One of the analysis under the Mayo framework, claims 1, 2, and 5-10 is/are drawn to methods (i.e., a process), claims 12, 13, and 16-20 is/are drawn to a system (i.e., a machine/manufacture), and claim 11 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 1, 2, 5-13 and 16-20 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of determining a booking state of a plurality of candidate meeting areas; and in dependence of the user's location and the booking state of the plurality of candidate meeting areas: selecting and booking one of the candidate meeting areas to the user for a predetermined period of time; and notifying the user of the booking and at least one second user of a location of the booked candidate meeting area, wherein the selecting of one of candidate meeting rooms is additionally dependent upon at least one of; a location of at least one second user, a total number of users to be in the meeting room, and a user profile of the user; determining a presence status of at least one of the user or the second user in the meeting area within the meeting room; and in the event that the presence status indicates no presence in the meeting area and a predetermined wait time has passed, cancelling the booking; and determining the presence of a person in a meeting room for a first period of time within the meeting room; and in response to the person having the presence in the meeting room, checking a booking status of the meeting room and in the event of the meeting room having no booking, automatically changing the booking status of the meeting room to booked for a second period of time.
This judicial exception is similar to abstract ideas related to managing personal behavior or relationships or interactions between people including social activities, teaching, or following rules or instructions.  As well the judicial exception is similar to mental processes including concepts performed in the human mind including an observation, evaluation, judgement, or opinion.
Independent claims 8, 11 and 12 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using circuitry (i.e, computing system or processor) or computer readable instructions to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [24] recites “booking server 100 comprises a server processor 110. The server processor 110 is embodied as processing circuitry such as a microprocessor or an Application Specific Integrated Circuit or another circuit design and controls the operation of the booking server using a computer program which is embodied as software code. The booking server 100 is controlled by the server processor 110 to perform embodiments of the disclosure,” written description paragraph [25] recites “connected to the server processor 110 is server communication circuitry 105. Server communication circuitry 105 connects the booking server 100 to a network. The network to which booking server 100 is connected via server communication circuitry 105 may be a wide area network, such as the Internet, or may be a Local Area Network,” written description paragraph [27] recites “connected to the device processor 210 is device communication circuitry 205. The purpose of the device communication circuitry 205 is to allow the user device 200 to communicate with another device over a network or in a point-to-point relationship. The device communication circuitry 205 may therefore connect the user device 200 to another user device 200 or the booking server 100 over a network connection.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2, 5-7, 9, 10, 13, and 16-20 are directed to the judicial exception as explained above for Claims 1, 8, and 12, and are further directed to limitations claiming the determination of user presence status in meeting rooms and limitations directed to the selection of and reservation of meeting areas in accordance with a booking schedule  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2, 5-7, 9, 10, 13, and 16-20 do not add more to the abstract idea of independent Claims 1, 8, and 12 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swieter et al. (20190034851) in view of Holmes et al. (20170357917).

Claims 1 and 12:	Swieter discloses a method and apparatus of selecting a meeting area to book, comprising the steps of:
determining, by the computer, a location of a user ([107 “real time locations of various resources in at least some of the subspaces including enterprise employees,” 172]); 
determining, by the computer, a booking state of a plurality of candidate meeting areas ([205 “status indicator is provided just below each of the conference room indicators to indicate a current status of the conference room,” 206, 207]); and 
in dependence of the user's location and the booking state of the plurality of candidate meeting areas ([204, 217]): 
notifying the user of the booking and at least one second user of the location of the booked candidate meeting area ([220, 226, 227 “Notice 718 indicates that “There are updates I'd like you to review on the whiteboard in project room 12” and that the notice was generated by Joe Brown at 7:14 AM. An expander icon 730 may be selected to expand the notice to obtain additional information. For instance, the additional information may include a map to project room 12, a schedule for project room 12, a way to access a communication application for communicating with the employee associated with the notice, etc. Notice 718 is an example of an employee initiated notice (e.g., a notice generated by one employee for a second employee),”]) , 
wherein the automatic selecting of one of candidate meeting rooms is additionally dependent upon at least one of a location of the at least one second user, ([234 “first employee may set a notification to report when a second employee is within 50 meters of a third employee and may have the notice delivered to the third employee when the triggering status or parameter occurs, 246 “Location based notifications are related to the location, either actual or relative location, of an employee. For instance, is the employee within 50 feet of me or is the employee within a specific conference room,”]), a total number of users to be in the meeting room ([158, 279 “obtain images of a space useable to detect occupancy, number of persons in a space,” 300]) and a user profile of the user ([103 “records for each employee may be stored including name, title, an image, etc. In addition, in some cases employee tracking or privacy preferences may be stored such as, for instance, limitations related to which other employees can track an employee's location, spaces in which location can and cannot be tracked, time periods during which locations can and cannot be tracked, activities during which locations can and cannot be tracked,” 200 “employee schedules as well as schedule locations and employee preferences,”]);
determining a presence status of at least one of the user or the second user in the meeting area using a sensor within the meeting room ([287 “sensor device is a camera based sensor…machine vision algorithms exist for detecting user presence in space,” 289, 297-304, Fig. 60]); and
in the event that the presence status indicates no presence in the meeting area and a predetermined wait time has passed, cancelling the booking ([268 “if an employee that has reserved a space has not entered the space within 10 minutes of the reserved time, server 12 may generate a screen shot 1130 as in FIG. 55 notifying the employee via text 1132 that the space is being released unless some affirmative step is performed to reclaim the space,” 207 “double-cross hatched bar (e.g., 530, 534) indicates that an associated conference room is currently booked and occupied, a single hatched bar (e.g., bar 532) indicates a booked but currently unoccupied space, and an un-hatched bar indicates that the associated room is un-booked and available for use. Again, shading may correspond to different colors (e.g., red for booked and occupied, green for available, etc.). More than three types of highlighting or visually distinguishing characteristics for indicating other room statuses are contemplated such as, for instance, a unique highlighting color to indicate that a room will be occupied shortly (e.g., within the next 30 minutes), an indication that an occupied room will be unoccupied shortly,” 257 “status indicator 1030 indicates that the space is available for the next 75 minutes while an indicator for the living room space indicates at 1032 that the space is currently booked but unoccupied. Another indicator 1034 indicates that the conference room 1 space is occupied but will be available in 15 minutes. Other status indicator indicate occupied, available, etc. Using the screen shot 1010, an employee can quickly view all spaces that meet basic criteria associated with a selected room type. While occupied spaces are indicated in FIG. 47, in some embodiments only available spaces may be indicated]).  Examiner Note: Examiner, under a broadest reasonable interpretation, interprets the disclosures of Swieter to provide a wide range of occupancy status and room reservation functions, including as cited to above with respect to paragraph [268] the cancellation of a booking in the absence of sensed persons in a given meeting room.
Swieter discloses the booking of meeting rooms in accordance with user defined parameters ([105,191, 192, 205, 207]), however Swieter does not explicitly disclose, however Holmes discloses:
the method comprises: automatically, by the computer, selecting and booking one of the candidate meeting areas to the user for a predetermined period of time (i.e., booking a meeting room in accordance with user determined suitability parameters as per spec. para. [87]) ([695 “meeting space is selected by a participant in of the meeting from a plurality of available meeting spaces and/or a meeting space is automatically selected by the device based on predefined selection criteria,” 803, 815, 816, 891]).
Therefore it would be obvious for Swieter to automatically select and book one of the candidate meeting areas to the user for a predetermined period of time as per the steps of Holmes and thereby enable users to more easily and efficiently reserve and schedule meeting room resources as well as coordinate schedules with colleagues, and possibly improving the attendance and meeting effectiveness for an organization.

Claims 2 and 13: Swieter in view of Holmes discloses the method and apparatus according to claims 1 and 12 above, and Swieter further discloses the step of determining the location of the user using a positioning system of a user device or determining the location of the user using a registration of a user at the candidate meeting area ([113, 139, 140, 159, 160])

Claims 5 and 16:	Swieter in view of Holmes discloses a method and apparatus according to claims 1 and 14 above, and Swieter further discloses:
notifying the user before the expiration of the predetermined period of time ([105 “notifications related to various resource activities, statuses, circumstances, etc., may be rendered by server 12 to enterprise employees…when a specific conference room becomes available for use,” 200]); and 
in dependence of a future booking status of the meeting area, re-booking the meeting area upon instruction from the user ([218, 220, 235 “employee may set a notification to receive a notice when a specific conference room is next unoccupied and unscheduled for at least 30 minutes. Here, the trigger status is unscheduled for 30 minutes and unoccupied,” 247, 267, 268]).  

Claims 6 and 17:	Swieter in view of Holmes discloses a method and apparatus according to claims 5 and 16 above, and Swieter further discloses:
wherein in the event that the future booking status of the meeting area precludes the re-booking of the meeting area, the method comprises: selecting a different meeting area from a candidate set of meeting areas ([265 ““Beg for a space” icon 1074 that can be selected by a device 60 user to request a space with specific affordances. For instance, if all spaces in a facility that include video conferencing capabilities are currently scheduled for a specific time, an employee may use icon 1074 to specify a request to other employees that have space with video conferencing capabilities reserved in an attempt to free up one of the spaces for use. Where a specific occupied space is required or strongly desired for some reason, an employee may be able to request the specific space,” 266-271]).  

Claims 7 and 18:	Swieter in view of Holmes discloses a method and apparatus according to claims 1 and 12 above, and Swieter further discloses wherein the selecting of the meeting area is based upon facilities within the meeting area ([191, 192, Fig. 22]).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swieter et al. (20190034851).

Claims 8 and 19:	Swieter discloses a method of booking a meeting room, comprising: 
determining a presence of a person in a meeting room for a first period of time using a sensor within the meeting room ([271 “space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status,” 287 “sensor device is a camera based sensor…machine vision algorithms exist for detecting user presence in space,” 289, 297-304, Fig. 56, 60]); 
in response to the person having the presence in the meeting room, checking a booking status of the meeting room and in the event of the meeting room having no booking ([271 “device 60 user viewing screen shot 1200 can quickly identify general space types within a facility, can identify specific instances of each space type, can assess which spaces are available, occupied or booked and unoccupied and can assess space capacity and at least availability of video affordances within each space,”]), automatically changing, using a computer, the booking status of the meeting room to booked for a second period of time ([265-270, 271 “each space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status. For instance, all representation is associated with occupied spaces are shown double-cross hatched to indicate red shading, all representations associated with booked but unoccupied spaces are shown cross-hatched to indicate yellow shading and all representations associated with available spaces are shown unfilled to indicate green shading. Thus, a device 60 user viewing screen shot 1200 can quickly identify general space types within a facility, can identify specific instances of each space type, can assess which spaces are available, occupied or booked and unoccupied and can assess space capacity and at least availability of video affordances within each space. If a space of interest is identified, the device 60 user can select the space representation to access additional information,” 272, 273, 275 “time indicated by arrow 1302 in FIG. 56 is a current time. When arrow 1302 is moved to a different time on the line 1300, the statuses of the spaces represented in screenshot 1200 would be modified to reflect scheduled statuses for the spaces,” Figs. 50-57]). 

Claims 9 and 20:	Swieter discloses a method and system according to claims 8 and 19 further comprising: 
determining the presence of a person in the meeting room during the second period of time ([271 “space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status,” Fig. 56]), and in the event of no presence being determined, changing the booking status of the meeting room to no booking ([265-270, 271 “each space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status. For instance, all representation is associated with occupied spaces are shown double-cross hatched to indicate red shading, all representations associated with booked but unoccupied spaces are shown cross-hatched to indicate yellow shading and all representations associated with available spaces are shown unfilled to indicate green shading. Thus, a device 60 user viewing screen shot 1200 can quickly identify general space types within a facility, can identify specific instances of each space type, can assess which spaces are available, occupied or booked and unoccupied and can assess space capacity and at least availability of video affordances within each space. If a space of interest is identified, the device 60 user can select the space representation to access additional information,” 272, 273, 275 “time indicated by arrow 1302 in FIG. 56 is a current time. When arrow 1302 is moved to a different time on the line 1300, the statuses of the spaces represented in screenshot 1200 would be modified to reflect scheduled statuses for the spaces,” Figs. 50-57]).  

Claim 10:	Swieter discloses a method according claim 9, wherein before the expiration of the second period of time, the method further comprises: 
checking the booking status of the meeting room and in the event that there is no booking, and automatically booking meeting room for a third period of time ([265-270, 271 “each space representation also includes text indicating current status as occupied, available, etc. In addition, each representation is shaded or otherwise visually distinguished to indicate space status. For instance, all representation is associated with occupied spaces are shown double-cross hatched to indicate red shading, all representations associated with booked but unoccupied spaces are shown cross-hatched to indicate yellow shading and all representations associated with available spaces are shown unfilled to indicate green shading. Thus, a device 60 user viewing screen shot 1200 can quickly identify general space types within a facility, can identify specific instances of each space type, can assess which spaces are available, occupied or booked and unoccupied and can assess space capacity and at least availability of video affordances within each space. If a space of interest is identified, the device 60 user can select the space representation to access additional information,” 272, 273, 275 “time indicated by arrow 1302 in FIG. 56 is a current time. When arrow 1302 is moved to a different time on the line 1300, the statuses of the spaces represented in screenshot 1200 would be modified to reflect scheduled statuses for the spaces,” Figs. 50-57]).  

Claim 11:	Swieter discloses a non-transitory computer readable medium having stored thereon a computer program comprising computer readable instructions which, when loaded onto a computer, configure the computer to perform a method according to claim 1, as per Swieter at least paragraphs ([308, 312, 313]).  

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 14 February 2022 with respect to the rejection of claims 1, 2, 5-13 and 16-20 have been carefully considered and are discussed below.
Claim Objections
	In view of the current status of the claims with respect to typographical issues, the previous objection to the claims is withdrawn.
Claim Rejections - 35 USC § 101, Storage Media
Applicant’s arguments and amendments, see Remarks/Amendments, filed 14 February 2022, with respect to the rejection of Claim 11 under 35 USC 101 with respect to storage media have been fully considered and are persuasive.  The rejection of Claim 11 under 35 USC 101 with respect to storage media has been withdrawn. 
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see Remarks/Amendments, filed 14 February 2022, with respect to the rejection of Claims 1 and 8 under 35 USC 101 second paragraph with respect to computer implementation have been fully considered and are persuasive.  The rejection of Claims 1 and 8 under 35 USC 101 second paragraph with respect to computer implementation has been withdrawn. 
Claim Rejections - 35 USC § 101
The Applicant argues in reference to the 101 rejection that the claimed invention is statutory (pages 8-13).  Applicant's arguments and remarks filed 14 February 2022 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	a.	Applicants first argue that the instant claims “cannot reasonably be asserted as fitting into any” categories of abstract ideas including mathematical concepts, certain methods of organizing activity, or mental processes.  Applicants’ further argue that the instant invention is not directed to instructing humans how to behave but instead are directed to computer operations for determining and setting a booking state of a meeting room.
	Examiner respectfully disagrees and replies that the instant invention is directed to an abstract idea(s) as explained above because while the claimed invention is performed by a computing system, the claimed invention is essentially directed to well known human oriented mental and activity processes of determining a booking or occupancy status of a meeting room, and communicating such a status as well as enabling the booking of rooms.  Such a process is a mental process and can be accomplished by a person equipped with tools such as pen and paper, and a method of organizing data such as a spreadsheet or notebook.  While the instant invention is performed by a computing system, the invention itself is an abstract idea or judicial exception construed and performed by the human mind.  Thus the determination that the instant invention is directed to a judicial exception is maintained.
	b.	Applicants’ argue that the instant invention is directed to a practical application because the claims are directed to the automatic selection of a meeting room for booking.  
	Examiner respectfully disagrees and replies that the instant invention is directed to implementing the claimed steps to result in the scheduling and booking of room reservations in a facility.  Such a process, while implemented by the Applicants’ invention by means of a computing system, is performed by well known computing processes and procedures.  Neither the claims nor the written description include any disclosures which can be construed by a person of skill in the art as being an improvement to a technological process or an improvement to a computing system.
	c.	Applicants’ argue that the Examiner has provided no evidence that the claimed invention is directed to well understood routine and conventional functions of a computing system and further that the instant invention is directed to significantly more because the claim invention is an improvement to the technical field of meeting room selection and booking.
	Examiner respectfully disagrees and replies that as discussed above in the rejection, the Examiner has considered the functional elements of the claims in the context of the disclosed computing systems detailed in the written description, and as explained above, has determined that while the instant invention may in fact result in improvements to the booking and management of meeting rooms, the invention as disclosed is performed utilizing general purpose computing systems performing processes which can be performed in the human mind or human equipped with modest tools.  Since neither the instant claims or the written description include descriptions or references to devices or procedures which improve functional elements of a computing or other technically oriented systems, as interpreted by the Examiner, the rejection is maintained.
Claim Rejections - 35 USC § 103/102
Applicant's arguments and amendments filed 14 February 2022 have been fully considered but they are not persuasive. 
Applicants argue that the combination of Swieter and Holmes does not disclose the newly added limitations of claims 1 and 12, as recited, “determining a presence status of at least one of the user or the second user in the meeting area using a sensor within the meeting room; and in the event that the presence status indicates no presence in the meeting area and a predetermined wait time has passed, cancelling the booking.”
Examiner respectfully disagrees and replies that as cited to above, Swieter clearly discloses the claimed limitations because Swieter discloses the determination of meeting area occupancy levels by implementing a wide range of sensors and communications methods, and further determines the status of a meeting room as empty, occupied, pending occupation, and a wide a range of occupancy status, as well as the cancelling and scheduling meetings.  Thus the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See Clark et al. (20210027208) for disclosures related to sensing the occupancy levels of meeting rooms and automatically notifying attendees of rescheduling and attendance changes.  See at least paras. [13]-[16]
	See Hill (20190236554) for disclosures related to implementing sensors to determine the presence of users in a conference room and notifying users of status.  See at least paras. [14]-[20].
	See Pell et al. (20190130366) for disclosures related to the reallocation of meeting and conference rooms in accordance with attendee detection parameters.  See at least paras. [27]-[36].
Any inquiry concerning this communication or earlier communications from the examiner {14]-[20]should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682